SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM 12b-25Commission File Number: 001-36799NOTIFICATION OF LATE FILING x Form 10-K¨ Form 20-F¨ Form 11-K¨ Form 10-Q¨ Form 10-D¨ Form N-SAR ¨ Form N-CSR For Period Ended: July 31, 2015 ¨ Transition Report on Form 10-K¨ Transition Report on Form 10-Q¨ Transition Report on Form 20-F¨ Transition Report on Form N-SAR¨ Transition Report on Form 11-K For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART IREGISTRANT INFORMATION Full Name of Registrant GeoTraq Inc.Former Name if Applicable Address of Principal Executive Office 1200 Westlake Ave N., Suite 607City, State and Zip CodeSeattle, WA 98109PART IIRULE 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;x(b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable.PART IIINARRATIVEState below in reasonable detail the reasons why Forms 10-K, 11-K, 20-F, 10-Q, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period. The compilation, dissemination and review of the information required to be presented in the Form 10-K for the relevant fiscal quarter has imposed time constraints that have rendered timely filing of the Form 10-K impracticable without undue hardship and expense to the registrant. The registrant undertakes the responsibility to file such quarterly report no later than 15 days after its original due date.Part IVOTHER INFORMATION(1) Name and telephone number of person to contact in regard to this notification Gregg Sullivan (206) 283-1400 (Name) (Area Code) (Telephone Number)(2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). xYes ¨ No(3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨ Yes x NoIf so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2GeoTraq, Inc.(Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Dated:October 30, 2015 By:/s/ Gregg SullivanName:Gregg SullivanTitle:Chief Executive Officer3
